TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 27, 2013



                                      NO. 03-12-00661-CV


                                    Noel D. Ischy, Appellant

                                                v.

    M.P. McCammon; McCammon Oil & Gas, Inc.; Nosivad Oil, Inc.; Van Davison;
 Dawn Davison; Tejon Exploration; Doralex Energy, Inc.; Mansefeldt Investment Corp.;
   Fred Harendt; Debbie Harendt; Leffel’s Inc.; William R. Guffey; Jimmy Davison;
  Annette Davison; Topaz Exploration Company; Phillip W. Davison; Becky Davison;
   Tonopah Energy, L.L.C.; O.H.B., Inc.; Eileen Pratt; Dustin Pratt, J.W. King; and
                           George Alexander, Appellees


          APPEAL FROM 119TH DISTRICT COURT OF CONCHO COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
         DISMISSED ON AGREED MOTION -- OPINION BY JUSTICE FIELD




THIS DAY came on to be submitted to this Court the parties’ agreed motion to dismiss the

appeal in the above cause, and the Court having fully considered said motion, and being of the

opinion that same should be granted: IT IS THEREFORE considered, adjudged and ordered

that said motion is granted, and that the appeal is dismissed. It is FURTHER ordered that each

party shall pay the costs of appeal incurred by that party, both in this Court and the court below;

and that this decision be certified below for observance.